Exhibit 99.1 1st Mariner Reports 3rd Quarter 2010 Results, Deposits and Mortgage Banking Revenue Rise as Delinquencies Fall Baltimore, MD (October 28, 2010) – 1st Mariner Bancorp (NASDAQ: FMAR), parent company of 1st Mariner Bank, reported a net loss of $4.6 million, or $(0.26) per basic and diluted share for the third quarter of 2010, an $8.3 million improvement over the net loss of $12.9 million, or $(2.01) per basic and diluted share, for the third quarter of 2009. Edwin F. Hale, Sr., 1st Mariner’s Chairman and Chief Executive Officer, said, “With the historically low interest rate environment, our mortgage division was able produce significant volume which added to our non-interest income. Our net interest margin also continued to expand.In addition, we are seeing significant improvement in our delinquencies which are at the lowest level in four years. Our 30-89 day delinquencies have decreased 43% compared to the same quarter last year. Additionally, our 90 day and over delinquencies decreased 75% during the same period.” “Despite these positive signs, we continue to operate in a challenging economic environment and we must continue to be proactive in dealing with our problem loans. We have written-down certain assets and recorded additional provisions to our allowance for loan losses, both of which contributed significantly to our loss for the quarter,” Mr. Hale continued. Regarding the Company’s capital levels, Mr. Hale said, “Our capital ratios at the end of the third quarter are higher than they were a year ago and continue to exceed levels to be adequately capitalized by the regulatory standards.We are focused on improving the Company’s capital situation and are evaluating all options available to the Company and the Bank to increase our capital ratios so that they meet or exceed the higher regulatory requirements.” Operating Summary Low interest rates continued to fuel strong refinancing volume during the quarter, helping the Company generate $8.8 million in mortgage revenue, which is included in non-interest income. On a year to date basis, gross mortgage fees totaled $13.5 million. The third quarter included provisions for loan losses of $9.8 million and charges related to foreclosed properties of $1.8 million. Although credit costs have increased due to lower real estate values, the Bank continues to see an improvement in its total delinquency rates. Total 30-89 day delinquencies were $21.4 million as of September 30, 2010, which is a decrease of $16.0 million, or 43%, since September 30, 2009 and is at the lowest level in the past four years. - Total revenue for the three months ended September 30, 2010 was $19.3 million, which represents a 37% increase over 2009’s figure of $14.1 million. On a year to date basis, total revenue was $45.5 million for 2010 which was a 4% increase over the 2009 period’s figure of $43.8 million. Non-interest income was $11.4 million for the quarter, an increase of 56% over the $7.3 million for the quarter ended September 30, 2009. This increase was primarily the result of strong mortgage banking revenue. For the nine months ended September 30, 2010, non interest income was $23.8 million, 2% lower than the $24.4 million recorded during the nine months ended September 30, 2009. During the first half of 2009, the Company had record mortgage volume and related fee income, but mortgage volume significantly decreased nationwide late in 2009 and early in 2010. This was primarily due to a slowing real estate market and the expiration of the U.S. Government’s homebuyer tax credits. More recently, historically low interest rates have fueled increased refinancing demand in the second and third quarters of 2010. - Net interest income rose 18% with $7.9 million earned in the third quarter of 2010 compared to $6.7 million in the third quarter of 2009. For the nine months ended September 30, 2010, net interest income was $21.7 million, an increase of 12% over 2009. The increase is primarily due to the reduction of debt and related interest expense attributable to the Company’s exchange for and elimination of $21 million in trust preferred debt securities in the first and second quarters, as well as lower costs of deposits and borrowed funds.The net interest margin for the third quarter of 2010 was 2.99%, an increase of 69 basis points from 2.30% in the third quarter of 2009. For the nine months ended September 30, the net interest margins were 2.82% and 2.24% for 2010 and 2009, respectively. - Average earning assets were $1.03 billion for the third quarter of 2010, which was a 10% decrease over the third quarter 2009 balance of $1.15 billion. The decrease was due to a reduction in loans, investments, and interest bearing deposits. This was the result of lower new commercial loan demand and the sale of commercial loans. Additionally, the proceeds from the sale or maturity of certain investment securities were retained to increase liquidity to meet high mortgage volume demand. - The provision for loan losses totaled $9.8 million for the third quarter of 2010, an increase of 364% over the provision of $2.1 million in the corresponding quarter last year.Net charge-offs increased $4.0 million, or 156%, to $6.6 million for the third quarter of 2010 from $2.6 million in the third quarter of 2009. For the nine months ended September 30, the provision for loan losses was $16.3 million and $8.4 million in 2010 and 2009, respectively. The allowance for loans losses at the end of the third quarter of 2010 was $15.2 million, an increase of 37% over the prior year’s figure of $11.1 million. The allowance for loan losses as a percentage of total loans was 1.82% as of September 30, 2010, compared to 1.23% as of September 30, 2009. - Non- interest expenses were $18.6 million in the third quarter of 2010, a 1% increase over the $18.4 million in the third quarter of 2009. Included in the non-interest expenses were other-than-temporary write down of investment securities of $0.8 million, a loss on the sale of loans of $0.4 million, and costs of foreclosed properties of $1.8 million. Other than increases in these costs, the remaining operating expenses were down 5% for the quarter, reflecting lower salary and benefits expenses as the Company has reduced staff and eliminated a number of paid holidays. Comparing balance sheet data as of September 30, 2010 and 2009, total assets decreased to $1.33 billion, 5% lower than the prior year’s $1.41 billion. The decrease is primarily due to the sale of Mariner Finance which took place in the fourth quarter of 2009. - Total loans outstanding decreased $66.7 million, or 7%, to $832.9 million as of September 30, 2010. This was due to slowing commercial loan production coupled with commercial loan maturities and resolution of problem assets. - Total deposits increased $27.1 million, or 3%, from $1.08 billion in 2009 to $1.11 billion as of September 30, 2010. Increases in Certificates of Deposit were the primary reason for the overall increase in deposits. Total Certificates of Deposit were $808.6 million as of September 30, 2010, an increase of $75.4 million, or 10%, over September 30, 2009’s balance of $733.2 million. This increase was partially offset by decreases in non-interest bearing checking accounts of $13.9 million and money market accounts of $36.3 million. - Stockholders’ Equity was $38.8 million as of September 30, 2010, resulting in a basic book value per share of $2.16. Capital Ratios in the third quarter of 2010 for First Mariner Bank were as follows: Leverage Ratio 5.7%; Tier 1 risk-based ratio 7.6% Total Capital Ratio 8.9%. 1st Mariner Bancorp is a bank holding company with total assets of $1.33 billion.Its wholly owned banking subsidiary, 1st Mariner Bank, with total assets of $1.34 billion, operates 22 full service bank branches in Baltimore, Anne Arundel, Harford, Howard, Talbot, and Carroll counties in Maryland, and the City of Baltimore. 1st Mariner Mortgage, a division of 1st Mariner Bank, operates retail offices in Central Maryland and the Eastern Shore of Maryland.1st Mariner Mortgage also operates direct marketing mortgage operations in Baltimore County.1st Mariner Bancorp’s common stock is traded on the NASDAQ Global Market under the symbol “FMAR”.1st Mariner’s Website address is www.1stMarinerBancorp.com, which includes comprehensive level investor information. In addition to historical information, this press release contains forward-looking statements that involve risks and uncertainties, such as statements of the Company’s plans and expectations regarding the Company’s efforts to meet regulatory capital requirements established by the Federal Reserve and the FDIC, revenue growth, anticipated expenses, profitability of mortgage banking operations, and other unknown outcomes.The Company’s actual results could differ materially from management’s expectations.Factors that could contribute to those differences include, but are not limited to, the Company’s ability to increase its capital levels and those of 1st Mariner Bank, volatility in the financial markets, changes in regulations applicable to the Company’s business,its concentration in real estate lending, increased competition, changes in technology, particularly Internet banking, impact of interest rates, possibility of economic recession or slowdown (which could impact credit quality, adequacy of loan loss reserve and loan growth), dependency on key personnel, particularly Edwin F. Hale, Sr., Chairman of the Board of Directors and CEO of the Company, and the Risk Factors set forth in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. FINANCIAL HIGHLIGHTS (UNAUDITED) First Mariner Bancorp (Dollars in thousands, except per share data) For the three months ended September 30, $ Change % Change Summary of Earnings: Net interest income $ $ $ 17 % Provision for loan losses % Noninterest income 56 % Noninterest expense 1 % Net loss before income taxes ) ) ) 41 % Income tax benefit ) ) ) 35 % Net loss from continuing operations ) ) ) 46 % Net (loss)/income from discontinued operations - ) ) % Net loss ) ) 64 % Profitability and Productivity: Return on average assets -1.38
